 1                                                                                   Hon. Robert S. Lasnik

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
      UNITED STATES OF AMERICA,                          No. CR 19 – 074 RSL
 9
             Plaintiff,                                  ORDER GRANTING MOTION FOR
10                                                       SUBSTITUTION OF COUNSEL
             v.
11
      MATHEW GORDON BURNS,
12
             Defendant.
13

14           Defendant’s motion for substitution of counsel came on regularly for hearing, and, the

15   Court being fully advised, grants the motion.

16           IT IS THEREFORE ORDERED that appointed attorney Robert Gombiner is permitted to

17   withdraw, and attorney Stephan R. Illa is substituted in his place as defendant’s retained counsel of

18   record effective this date.

19           ORDERED this 12th day of November, 2019.

20

21
                                                     A
                                                     Robert S. Lasnik
22
                                                     United States District Judge
23

24    ORDER GRANTING MOTION FOR SUBSTITUTION OF                              LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
      COUNSEL – 1                                                                                       P.O. BOX 10033
                                                                                         BAINBRIDGE ISLAND, WA 98110
                                                                                                       (206) 464‐4142
